Exhibit 10.1

EXECUTION VERSION

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

PERSONAL AND CONFIDENTIAL

April 29, 2014

Exelon Corporation

10 S Dearborn St

52nd floor SE

Chicago, Il 60603

Attention: Stacie M Frank

Senior Vice President and Treasurer

Project Olympus

$7.221 Billion Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Barclays Bank PLC (“Barclays”), Goldman Sachs Bank USA
(“Goldman Sachs”) and Goldman Sachs Lending Partners LLC (“GS Lending Partners”,
together with Barclays and Goldman Sachs, the “Commitment Parties,” “we” or
“us”), that Exelon Corporation (the “Company” or “you”), desires to establish
the $7.221 billion senior unsecured 364-day term loan facility (the “Bridge
Facility”) having the terms set forth in Exhibit A, the proceeds of which would
be used to finance the transactions described in Exhibit A. Capitalized terms
used in this letter but not defined herein shall have the meanings given to them
in the Exhibits hereto.

 

1. Commitments and Agency Roles

You hereby appoint Barclays to act, and Barclays hereby agrees to act, as sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Bridge Facility. You hereby appoint each of Barclays and Goldman
Sachs to act, and each of Barclays and Goldman Sachs hereby agrees to act, as
joint lead arranger and joint bookrunner (in such capacities, the “Arrangers”)
for the Bridge Facility. You hereby appoint Goldman Sachs to act, and Goldman
Sachs hereby agrees to act, as sole syndication agent for the Bridge Facility.
You agree that no other titles will be awarded and no compensation will be paid
(other than as expressly contemplated by this Commitment Letter and the Fee
Letter) in connection with the Bridge Facility unless you and we shall so agree.
The Arrangers and the Administrative Agent will have the rights and authority
customarily given to financial institutions in such roles. Barclays is pleased
to advise you of its commitment to provide to the Company, severally and not
jointly, $3.6105 billion of the Bridge Facility, Goldman Sachs is pleased to
advise you of its commitment to provide to the Company, severally and not
jointly, $2.2 billion of the Bridge Facility, and GS Lending Partners is pleased
to advise you of its commitment to provide to the Company, severally and not
jointly, $1.4105 billion of the Bridge Facility, in each case, on the terms set
forth in this commitment letter and



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

the attached Exhibits A and B (collectively, the “Commitment Letter”) and the
Fee Letter referred to below and subject only to the satisfaction or waiver of
the conditions expressly set forth in Section 2 below and Exhibit B; provided,
that any event occurring after the date hereof and prior to the Closing Date
that would result in a mandatory prepayment or commitment reduction with respect
to the Bridge Facility as set forth in Exhibit A under the Section titled
“Mandatory Prepayments and Commitment Reductions” shall reduce on a pro rata
basis each Commitment Party’s aggregate commitment with respect to the Bridge
Facility under this Commitment Letter on a dollar-for-dollar basis. It is
further agreed that Barclays will have “lead left” placement, and each of
Goldman Sachs and GS Lending Partners will have placement immediately to the
right of Barclays, in all documentation used in connection with the Bridge
Facility.

Our fees for services related to the Bridge Facility are set forth in a separate
fee letter (the “Fee Letter”) between you and us entered into on the date
hereof. As consideration for the execution and delivery of this Commitment
Letter by us, you agree to pay the fees and expenses set forth in the Fee Letter
as and when and to the extent payable in accordance with the terms hereof and
thereof.

 

2. Conditions Precedent

Our commitments hereunder and our agreements to perform the services described
herein are subject solely to the satisfaction or waiver of the following
conditions: (i) except as set forth in (x) the Company Reports (as defined in
the Acquisition Agreement, as of the date hereof) filed with or furnished to the
Securities and Exchange Commission by the Target on or after January 1, 2012 and
at least two business days prior to the date hereof (excluding any disclosures
of information, factors or risks contained or referenced therein under the
captions “Risk Factors,” “Forward-Looking Statements,” “Quantitative and
Qualitative Disclosures About Market Risk” or elsewhere therein, to the extent
they are statements that are predictive, cautionary or forward-looking in
nature) or (y) the corresponding sections or subsections of the Company
Disclosure Letter (as defined in the Acquisition Agreement, as of the date
hereof), there shall not have occurred, since December 31, 2013 any change in
the financial condition, business or results of operations of the Target that,
individually or in the aggregate, has had or is reasonably likely to have, a
Target Material Adverse Effect (as defined below), (ii) your having engaged, on
or prior to the date hereof, pursuant to an engagement letter satisfactory to
each Arranger, one or more banks or investment banking institutions of national
prominence acceptable to each Arranger (collectively, the “Financial
Institutions”) to arrange permanent financing or refinancing for the Acquisition
and (iii) the conditions set forth in Exhibit B.

For the purposes hereof, “Target Material Adverse Effect” means any change,
event, occurrence or effect that, individually or taken together with other
changes, events, occurrences or effects, has a material adverse effect on the
financial condition, business or results of operations of the Target and its
Subsidiaries, taken as a whole; provided, however, that, none of the following
shall constitute or be taken into account in determining whether there is or,
where applicable, has been a Target Material Adverse Effect: (A) changes in
general economic or political conditions or the securities, credit, commodities
or financial markets in general in the United States or the geographic area
within which PJM Interconnection, LLC (“PJM”) operates as a regional
transmission organization (the “PJM Region”), or the Mid-Atlantic Area Council
within the PJM Region; (B) (i) acts of war or terrorism or (ii) changes, events,
circumstances or developments that are weather-related or result from any
natural disasters, “acts of God” or other “force majeure” events; (C) any
adoption, implementation, promulgation, repeal, modification, reinterpretation
or proposal of any rule, regulation, ordinance, order, protocol or any other Law
of or by any national, regional, state or local Governmental Entity or of or by
the North American Electric Reliability Corporation (“NERC”) or PJM;
(D) changes, events or developments in the (x) electric generating, transmission
or distribution industries or natural gas transmission or distribution
industries (including any changes in the operations thereof), (y) engineering or
construction industries, or

 

2



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

(z) wholesale or retail markets for commodities, materials or supplies
(including equipment supplies, steel, concrete, electric power, fuel, coal,
natural gas, water or coal transportation) or the hedging markets therefor;
(E) changes or developments in wholesale or retail electric power prices;
(F) system-wide changes or developments in electric transmission or distribution
systems (other than changes solely affecting the Target and its Subsidiaries);
(G) any changes in customer usage patterns or customer selection of third-party
suppliers for electricity; (H) any loss or overtly threatened loss, or adverse
change or overtly threatened adverse change, in the relationship of the Target
or any of its Subsidiaries with its customers, employees, regulators, financing
sources, labor unions or suppliers caused by the pendency or the announcement of
the transactions contemplated by the Acquisition Agreement; (I) changes or
effects from the entry into, the announcement or pendency of or the performance
of obligations required by the Acquisition Agreement or consented to or
requested by Parent or Merger Sub, including any change resulting from a failure
to file rate cases as planned or to receive orders from State Commissions
approving rate increases as contemplated by the Target’s financial plans, any
change in the Target’s credit ratings and any actions taken by the Target and
its Subsidiaries that is expressly permitted or required pursuant to the
Acquisition Agreement or is consented to or requested by Parent to obtain
approval from any Governmental Entity for consummation of the Merger (including
(i) any actions taken by Parent, the Target or any of their respective
Subsidiaries to settle the Rate Cases as permitted by Section 6.5(f) of the
Acquisition Agreement, (ii) any actions required to be taken by Parent, the
Target or any of their respective Affiliates to obtain any Parent Approval or
any Company Approval, (iii) any action by any Governmental Entity that requires
Parent or the Target or any of their respective Subsidiaries or Affiliates to
accept the commitments and agreements set forth in Exhibit B to the Acquisition
Agreement (the “Regulatory Commitments”), (iv) the issuance, sale and delivery
of the Nonvoting Preferred Stock to Parent pursuant to the Subscription
Agreement and (v) any agreements consented to by Parent to obtain the Regulatory
Approvals, including to implement the Regulatory Commitments); (J) changes in
GAAP or interpretation thereof after the date hereof; (K) any failure by the
Target to meet any internal or public projections or forecasts or estimates of
revenues or earnings for any period ending on or after the date of the
Acquisition Agreement, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, event, occurrence,
effect, circumstance or development underlying such failure has resulted in, or
contributed to, a Target Material Adverse Effect; (L) changes that arise out of
or relate to the identity of Parent or any of its Affiliates as the acquirer of
the Target; (M) a decline in the price or trading volume of the Target common
stock on the New York Stock Exchange (the “NYSE”) on or after the date of the
Acquisition Agreement, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, event, occurrence,
effect, circumstance or development underlying such decline has resulted in, or
contributed to, a Target Material Adverse Effect; and (N) changes that result
from any shutdown or suspension of operations at the power plants from which the
Target obtains electricity or facilities from which the Target obtains natural
gas; provided, further, however, that matters, changes, events, occurrences,
effects or developments set forth in clauses (A), (B), (C), (D), (E), (F) and
(G) above may be taken into account in determining whether there has been or is
a Target Material Adverse Effect to the extent such matters, changes, events,
occurrences, effects or developments have a materially disproportionate adverse
effect on the Target and its Subsidiaries, taken as a whole, as compared to
other entities (if any) engaged in the relevant business in the geographic area
affected by such matters, changes, events, occurrences, effects or developments.
In this paragraph, (i) each reference to the “Acquisition Agreement” shall mean
the Acquisition Agreement as in effect on the date hereof and (ii) each
capitalized term that is not defined in any other provision of the Commitment
Letter shall have the meaning given to such term in the Acquisition Agreement.

Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Loan Documents (as defined below) or any other letter
agreement between you and us concerning the financing of the Transactions to the
contrary, (i) the only representations and warranties the accuracy of which will
be a condition to the availability of the Bridge Facility on the Closing Date
will be (a) the representations made by or with respect to the Target in the
Acquisition Agreement that are material to the interests of the

 

3



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

Lenders (but only to the extent that the breach of such representations would
permit you or your applicable subsidiary to terminate your obligations under the
Acquisition Agreement or to decline to close the Acquisition as a result of
breach of such representations in the Acquisition Agreement) (the “Target
Representations”) and (b) the Specified Representations (as defined below) and
(ii) the terms of the Loan Documents shall be in a form such that they do not
impair the availability of the Bridge Facility on the Closing Date if the
conditions set forth herein are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties of the Company
referred to in Exhibit A relating to corporate existence of the Company,
corporate power and authority to enter into the Loan Documents; due
authorization, execution and delivery and enforceability of the Loan Documents;
no conflicts of the Loan Documents with (i) the Company’s organizational
documents, (ii) any applicable law in any material respect or (iii) any
indenture, instrument or agreement for committed or funded indebtedness of the
Company in excess of $100.0 million; governmental authorizations of the Loan
Documents; the Company’s December 31, 2013 audited annual financial statements
fairly present as of such date in all material respects the consolidated
financial condition and results of operations of the Borrower and its
subsidiaries in accordance with GAAP; Investment Company Act; margin stock;
solvency (to be defined in a manner consistent with the solvency definition set
forth in Annex I to Exhibit B); Patriot Act; OFAC; FCPA; other anti-terrorism
laws; and anti-money laundering laws. There shall be no conditions to closing
and funding the Bridge Facility other than those expressly set forth in this
Section 2 or
Exhibit B.

 

3. Syndication

The Arrangers intend promptly after the date hereof, and reserve the right, to
syndicate the Bridge Facility to the Lenders (as such term is defined in
Exhibit A), which syndication may occur in one or (if reasonably required by the
Arrangers) more stages. The Arrangers will lead the syndication. The selection
of the Lenders, the determination of the timing of all offers to prospective
Lenders, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the
Arrangers pursuant to the terms of this Commitment Letter and the Fee Letter,
and the final commitment allocations shall all be made (a) until the date that
is 30 days after the date hereof, by the Arrangers and you in accordance with
the syndication plan (the “Syndication Plan”) for the Bridge Facility agreed to
by you and the Arrangers prior to the date hereof (which Syndication Plan
includes, as Lenders acceptable to you, each of the lenders which are party to
the Existing Credit Agreement as defined in Exhibit A) or as may otherwise be
agreed by the Arrangers and you, and (b) following the date that is 30 days
after the date hereof, if and for so long as a “successful syndication” of the
Bridge Facility (as defined in the Fee Letter, a “Successful Syndication”) has
not been achieved, by the Arrangers acting in consultation with you. Each of
Barclays’, Goldman Sachs’ and GS Lending Partners’ commitments hereunder with
respect to the Bridge Facility shall be reduced on a pro rata basis dollar for
dollar as and when commitments for the Bridge Facility are received from Lenders
(which have been selected pursuant to the syndication process set forth above)
to the extent that each such Lender becomes (i) party to this Commitment Letter
as an additional “Commitment Party” pursuant to a joinder agreement or other
documentation reasonably satisfactory to each Arranger and you or (ii) party to
the Bridge Loan Agreement (as defined below) as a “Lender” thereunder. With
respect to any syndication, assignment or participation other than through a
Lender becoming party to this Commitment Letter or the Bridge Loan Agreement as
set forth in the preceding sentence, the Commitment Parties shall not be
relieved, released or novated from their respective obligations hereunder until
the funding on the Closing Date has occurred. The Company agrees to use
commercially reasonable efforts to ensure that the Arrangers’ syndication
efforts benefit from the existing lending and investment banking relationships
of the Company and, to the extent practicable and appropriate (and not in
contravention of the Acquisition Agreement), the Target. To facilitate an
orderly and successful syndication of the Bridge Facility, you agree that, until
the earliest of (a) the termination by the Arrangers of syndication of the
Bridge Facility, (b) 60 days following the

 

4



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

Closing Date and (c) the date a Successful Syndication is achieved (the
“Syndication Date”), you will not, and agree to use commercially reasonable
efforts (to the extent not in contravention of the Acquisition Agreement) to
ensure that the Target will not, syndicate or issue, attempt to syndicate or
issue, or announce or authorize the announcement of the syndication or issuance
of, any competing debt facility or debt security of the Target or the Company or
any of their respective subsidiaries, including any renewal or refinancing of
any existing debt facility or debt security (other than (i) existing ordinary
course bilateral working capital facilities, (ii) commercial paper issuance,
(iii) the Bridge Facility, (iv) the Securities, (v) extensions, refinancings and
renewals of the Existing Credit Agreement and other existing credit facilities
(provided that any such extension, refinancing or renewal shall be in
consultation with each of the Arrangers) and (vi) debt issuances, extensions and
amendments by the Target and its subsidiaries permitted under the Acquisition
Agreement (including waivers under the Target’s existing credit agreements to
the extent permitted under the Acquisition Agreement)), in each case without the
prior written consent of the Arrangers (not to be unreasonably withheld or
delayed), in each case if the announcement, syndication or issuance of such
facilities or securities would reasonably be expected to interfere with the
syndication of the Bridge Facility as reasonably determined by the Arrangers.

Until the Syndication Date, you agree to, and agree to use commercially
reasonable efforts to cause the Target to assist, but in all instances subject
to, and not in contravention of, the terms of the Acquisition Agreement, the
Lead Arrangers in achieving a syndication of the Bridge Facility that is
reasonably satisfactory to the Lead Arrangers and you, including providing, upon
reasonable request by the Lead Arrangers, information customary for transactions
of this type reasonably deemed necessary by the Lead Arrangers to complete such
syndication, including using your commercially reasonable efforts in:
(i) assisting in the preparation of a customary information memorandum (the
“Information Memorandum”), a customary lender presentation (the “Lender
Presentation”) and other customary presentation materials (collectively, the
“Facility Marketing Materials”) reasonably acceptable in form and content to the
Arrangers and you regarding the business, operations, financial projections and
prospects of the Company and the Target (including the financial information and
projections described in Exhibit B) including without limitation the delivery of
all information relating to the Transactions prepared by or on behalf of the
Company that the Arrangers deem reasonably necessary to complete the syndication
of the Bridge Facility; (ii) arranging for direct communications with
prospective Lenders in connection with the syndication of the Bridge Facility
(including without limitation direct contact with officers, representatives and
advisors of the Company (and using commercially reasonable efforts to cause
direct contact with officers, representatives and advisors of the Target
(consistent with the terms of the Acquisition Agreement)) at reasonable,
mutually agreed times upon reasonable notice and participation of such persons
in such meetings); and (iii) hosting (including any preparations with respect
thereto) with the Arrangers at places and times to be mutually agreed by the
Arrangers and the Company one or more meetings with prospective Lenders.
Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter or any other letter agreement, the Loan Documents or other
undertaking concerning the financing of the Transactions contemplated hereby,
neither the commencement nor the completion of the syndication of the Bridge
Facility constitute a condition to the availability or funding of the Bridge
Facility on the Closing Date. It is also understood that you will not be
required to provide any information to the extent that the provision thereof
would violate (i) any attorney-client privilege or (ii) law, rule or regulation
applicable to you, the Target or your or its respective affiliates or (iii) any
obligation of confidentiality from a third party binding on you, the Target or
your or its respective affiliates (so long as such confidentiality obligation
was not entered into in contemplation of the Transactions).

You will be solely responsible for the contents of the Facility Marketing
Materials and all other information, documentation or other materials delivered
to us in connection therewith and you acknowledge that we will be using and
relying upon such information without independent verification thereof.

 

5



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

You understand that certain prospective Lenders (such Lenders, “Public Lenders”)
may have personnel that do not wish to receive MNPI (as defined below). At each
Arranger’s request, you agree to assist in the preparation of an additional
version of the Facility Marketing Materials that does not contain material
non-public information (for purposes of United States federal or state
securities laws) concerning you, the Target or your or its respective
subsidiaries or your or its respective securities (collectively, “MNPI”) which
is suitable to make available to Public Lenders. You acknowledge and agree that
the following documents may be distributed to Public Lenders (after you have
been given a reasonable opportunity to review such documents), unless you advise
the Arrangers in writing (including by email) prior to their distribution that
such material should only be distributed to prospective private Lenders:
(a) drafts and final versions of the definitive loan documents relating to the
Bridge Facility, which shall be comprised of a credit agreement (the “Bridge
Loan Agreement”) and notes (if any) (collectively, the “Loan Documents”);
(b) administrative materials prepared by the Arrangers for prospective Lenders
(including without limitation a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms and conditions of the Bridge Facility. Before distribution of any
Facility Marketing Materials in connection with the syndication of the Bridge
Facility (i) to prospective Lenders that are not Public Lenders, you will
provide us with a customary letter authorizing the dissemination of such
materials and (ii) to prospective Public Lenders, you will provide us with a
customary letter authorizing the dissemination of information that does not
contain MNPI (the “Public Information Materials”) to Public Lenders and
confirming the absence of MNPI therein. The Facilities Marketing Materials
provided to Lenders and prospective Lenders will be accompanied by a disclaimer
exculpating the Company, the Target and us with respect to any use thereof and
of any related materials by the recipients thereof. In addition, at any
Arranger’s request, you will identify Public Information Materials by marking
the same as “PUBLIC”.

The Company and the Commitment Parties agree to negotiate in good faith, and
will use reasonable efforts to finalize, execute and deliver the Loan Documents
(which shall be prepared by counsel to the Arrangers) as soon as practical
within 45 days after the date hereof.

 

4. Information

You represent, warrant and covenant that (with respect to information and
projections relating to the Target and its subsidiaries, to the best of your
knowledge) (i) all written information (other than projections and other
information of a general economic or industry specific nature) that has been or
will be made available to each Arranger, each Commitment Party or the Lenders
directly or indirectly by or on behalf of the Company or the Target in
connection with the Transactions is and will be when furnished, when taken as a
whole, correct in all material respects and does not and will not contain when
furnished, when taken as a whole, any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not misleading in light of the circumstances under which such statements are
made (in each case after giving effect to all supplements and updates provided
thereto) and (ii) the projections and other forward-looking information that
have been or will be made available to each Arranger, each Commitment Party or
the Lenders directly or indirectly by or on behalf of the Company or the Target
in connection with the Transactions have been and will be prepared in good faith
based upon assumptions that are believed by the preparer thereof to be
reasonable when made and when made available to each Arranger, each Commitment
Party, the Lenders and their respective affiliates; it being understood that the
projections and other forward-looking information are as to future events and
are not to be viewed as facts, are subject to significant uncertainties and
contingencies, many of which are out of your control, that no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material.
You agree that if at any time prior to the later of (x) the Closing Date and
(y) the earlier of (i) 60 days following the Closing Date and (ii) the
Syndication Date, any of the representations in the preceding sentence would be
incorrect in any material

 

6



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

respect (to the best of your knowledge insofar as it applies to information
concerning the Target and its subsidiaries), then you will promptly supplement,
or cause to be supplemented (or, with respect to information concerning the
Target and its subsidiaries, use commercially reasonable efforts to supplement),
the information and projections so that such representations will be correct in
all material respects in light of the circumstances in which such statements are
made (to the best of your knowledge insofar as it applies to information
concerning the Target and its subsidiaries). You understand that in providing
our services pursuant to this Commitment Letter we may use and rely on the
information and projections without independent verification thereof.

 

5. Indemnification

To induce us to enter into this Commitment Letter and the Fee Letter and to
proceed with the documentation of the Bridge Facility, you hereby agree to
indemnify upon demand and hold harmless the Administrative Agent, the Arrangers
and each other agent or co-agent (if any) designated by the Arrangers with
respect to the Bridge Facility, each Lender (including in any event each
Commitment Party) and their respective affiliates and each partner, trustee,
shareholder, director, officer, employee, advisor, representative, agent,
attorney and controlling person thereof, it being understood that in no event
will this indemnity apply to any Commitment Party or its affiliates solely in
their capacity as a Financial Advisor (as defined below) (each of the above, an
“Indemnified Person”), from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses (including legal expenses), joint or several, of any
kind or nature whatsoever that may be brought or threatened by the Company, the
Target or any of their respective affiliates or any other person or entity and
which may be incurred by or asserted against or involve any Indemnified Person
(whether or not any Indemnified Person is a party to such action, suit,
proceeding or claim) as a result of or arising out of or in any way related to
or resulting from the Acquisition, this Commitment Letter, the Fee Letter, the
Bridge Facility, the Transactions or any related transaction contemplated hereby
or thereby or any use or intended use of the proceeds of the Bridge Facility;
provided that you will not have to indemnify an Indemnified Person against any
claim, loss, damage, liability or expense to the extent the same resulted from
(A) the bad faith, gross negligence or willful misconduct of such Indemnified
Person or any of its affiliates or related parties, (B) any material breach of
the obligations of such Indemnified Person or any of its affiliates or related
parties under this Commitment Letter, the Fee Letter or any Loan Documents or
(C) any dispute among Indemnified Persons that does not involve an act or
omission by you or any of your subsidiaries (other than any claims against the
Administrative Agent or a Lead Arranger in their capacity as such but subject to
clause (A) above), in the case of clauses (A) through (C), to the extent
determined by a court of competent jurisdiction in a final and non-appealable
judgment; provided, further, that you shall not be required to reimburse the
costs of more than one counsel to all Indemnified Persons (and, if reasonably
necessary, one local counsel in any relevant jurisdiction or one specialist
counsel in any applicable specialty approved by you) and, solely in the case of
an actual or potential conflict of interest, of one additional counsel (and if
reasonably necessary, one local counsel plus one specialist counsel, in
respectively, any relevant jurisdiction or applicable specialty) to the affected
Indemnified Persons. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Person will be responsible or liable to you or any other
person or entity for damages arising from the use by others of any information
or other materials obtained through internet, electronic, telecommunications or
other information transmission systems.

Your indemnity and reimbursement obligations under this Section 5 will be in
addition to any liability that you may otherwise have and will be binding upon
and inure to the benefit of the successors, assigns, heirs and personal
representatives of you and the Indemnified Persons.

 

7



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive or
consequential damages that may be alleged as a result of the Acquisition, this
Commitment Letter, the Fee Letter, the Bridge Facility, the Transactions or any
related transaction contemplated hereby or thereby or any use or intended use of
the proceeds of the Bridge Facility. Neither you nor any of your affiliates will
be responsible or liable to the Arrangers or any other Indemnified Person or any
other person or entity for any indirect, special, punitive or consequential
damages that may be alleged as a result of the Acquisition, this Commitment
Letter, the Fee Letter, the Bridge Facility, the Transactions or any related
transaction contemplated hereby or thereby or any use or intended use of the
proceeds of the Bridge Facility; provided that nothing in this sentence shall
limit your indemnity and reimbursement obligations set forth in this Section 5.

 

6. Assignments

This Commitment Letter may not be assigned by you without the prior written
consent of each other party hereto (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person (including your equity holders, employees or
creditors) other than the parties hereto (and any Indemnified Person to the
extent expressly set forth herein). Each Commitment Party may assign its
commitments and agreements hereunder, in whole or in part, to (i) any of its
affiliates (provided that, except in the case of a Commitment Party assigning
its commitment to its affiliate which is also a Commitment Party, such assigning
Commitment Party shall not be released from its portion of its commitment so
assigned to the extent that such affiliate fails to fund the portion of the
commitment so assigned to it on the Closing Date) and (ii) in the case of the
Arrangers, to any additional “Commitment Parties” who become party to this
Commitment Letter pursuant to a joinder agreement or other documentation
reasonably satisfactory to each Arranger and the Company as provided in
Section 3 above, and upon any such assignment, such Arranger will be released
from that portion of its commitments and agreements that has been so assigned.
In the event that any reduction of the commitments of the Commitment Parties is
required under the terms hereof, Commitment Parties which are affiliated with
each other may allocate such reduction of commitments between themselves as such
affiliated Commitment Parties may agree, provided that such allocation shall not
change the combined commitment reduction required under the terms hereof with
respect to such affiliated Commitment Parties. This Commitment Letter may not be
amended or any term or provision hereof waived or modified except by an
instrument in writing signed by each of the parties hereto.

 

7. USA PATRIOT Act Notification

Each Arranger notifies the Company and the Target that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended, supplemented or modified from time to time,
the “Patriot Act”) it and each Lender may be required to obtain, verify and
record information that identifies the Company and the Target, including the
name and address of each such Person and other information that will allow each
Arranger and each Lender to identify the Company and the Target in accordance
with the Patriot Act and other applicable “know your customer” and anti-money
laundering rules and regulations. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each Arranger and each
Lender.

 

8. Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by each Commitment Party, each Arranger or any of their
affiliates in connection with the Transactions are confidential and may not be
disclosed by you to any other person or entity without our prior written consent
except, pursuant to applicable law or compulsory legal process (in which case
you agree, to the extent practicable and not prohibited by applicable law, to
inform us promptly thereof); provided that we hereby consent to your disclosure
of (i) this Commitment Letter and the Fee Letter and such

 

8



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

communications to the Company’s officers, directors, agents and advisors who are
directly involved in the consideration of the Transactions on a confidential
basis, (ii) this Commitment Letter and the information contained herein and the
Fee Letter (redacted in a manner reasonably satisfactory to us) to the Target
and its affiliates, and their respective officers, directors, employees, agents,
attorneys, accountants and other advisors in connection with the Transactions,
in each case, who are directly involved in the consideration of the Transactions
to the extent you notify such persons of their obligation to keep this
Commitment Letter and the information contained herein and the Fee Letter
confidential, (iii) following your acceptance of the provisions hereof and
return of an executed counterpart of this Commitment Letter to the Arrangers as
provided below, you may file a copy of any portion of this Commitment Letter
(but not the Fee Letter other than the existence thereof) in any public record
in which you are required by law or regulation on the advice of your counsel to
file it, (iv) you may disclose the aggregate fee amounts contained in the Fee
Letter as part of projections, pro forma information or a generic disclosure of
aggregate sources and uses related to aggregate compensation amounts related to
the Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility, Securities or in any public filing relating
to the Transactions, in each case in a manner which does not disclose the fees
payable pursuant to the Fee Letter (except in the aggregate), on a confidential
basis, (v) following the execution of this Commitment Letter, you may disclose
to the Lenders and the prospective Lenders the amount of the Upfront Fees,
Funding Fee and Ticking Fee (each as defined in the Fee Letter), (vi) this
Commitment Letter and the information contained herein and the Fee Letter in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Commitment Letter, Fee Letter or the transactions
contemplated thereby or enforcement thereof or hereof and (vii) this Commitment
Letter and the information contained herein to any rating agency on a
confidential basis and in consultation with the Arrangers.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of the Company, the Target or any of
your respective subsidiaries or affiliates; provided, however, that nothing
herein will prevent such Commitment Party from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person agrees to
inform you promptly thereof to the extent practicable and not prohibited by
law), (b) upon the request or demand of any regulatory authority having
jurisdiction over such person or any of its affiliates, (c) to the extent that
such information is publicly available or becomes publicly available other than
by reason of improper disclosure by such person, its affiliates or
representatives, (d) to such person’s affiliates and their respective officers,
directors, partners, members, employees, legal counsel, advisors,
representatives, independent auditors and other experts or agents who need to
know such information and on a confidential basis, (e) to potential and
prospective Lenders or any direct or indirect contractual counterparties to any
swap or derivative transaction relating to you or your obligations under the
Bridge Facility, in each case, subject to such recipient’s agreement (which
agreement may be in writing or by “click through” agreement or other affirmative
action on the part of the recipient to access such information and acknowledge
its confidentiality obligations in respect thereof pursuant to customary
syndication practice) to keep such information confidential on substantially the
terms set forth in this paragraph, (f) received by such person on a
non-confidential basis from a third party source (other than you or any of your
affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such person to be prohibited from disclosing such
information to such person by a legal, contractual or fiduciary obligation,
(g) for purposes of establishing a “due diligence” defense, (h) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated thereby or enforcement hereof and thereof, (i) to any rating agency
on a confidential basis and (j) with your prior written consent; provided that
the foregoing obligations of the Commitment Parties shall remain in effect until
the earlier of (i) two years from the date hereof and (ii) the Effective Date
(as defined in Exhibit A) at which time any confidentiality undertaking in the
Bridge Loan Agreement shall supersede the provisions in this paragraph.

 

9



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

You acknowledge that each Arranger and its affiliates are full service
securities firms engaged in a broad array of activities and as such may from
time to time effect transactions for their own (or entities with which they
co-invest) account or the account of customers, and may hold, purchase, sell or
vote long or short positions in securities or indebtedness, or options thereon,
of the Company, the Target and other companies that may be the subject of the
Transactions. In addition, each Arranger may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such securities, indebtedness or options. Each Arranger and its affiliates
may have economic interests that are different from or conflict with those of
the Company regarding the transactions contemplated hereby, and you acknowledge
and agree that each Arranger has no obligation to disclose such interests to
you. You further acknowledge and agree that nothing in this Commitment Letter,
the Fee Letter or the nature of our services or in any prior relationship will
be deemed to create an advisory, fiduciary or agency relationship between us, on
the one hand, and you, your equity holders or your affiliates, on the other
hand, and you waive, to the fullest extent permitted by law, any claims you may
have against each Arranger for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with any aspect of the Transactions and agree that
each Arranger will have no liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on your behalf, including your equity holders, employees or
creditors. You acknowledge that the Transactions (including the exercise of
rights and remedies hereunder and under the Fee Letter) are arms’ length
commercial transactions between you, on the one hand, and the Commitment
Parties, on the other hand, and that we are acting as principal and in our own
best interests. You are relying on your own experts and advisors to determine
whether the Transactions are in your best interests and are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated hereby. In addition, you
acknowledge that we may employ the services of our affiliates in providing
certain services hereunder and may exchange with such affiliates information
concerning you, the Target and other companies that may be the subject of the
Transactions and such affiliates will be entitled to the benefits afforded to us
hereunder. In connection with the services and transactions contemplated hereby,
you agree that we are permitted to access, use and share with any of our bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Company or any of its affiliates that is or may
come into our possession or in the possession of any of our affiliates in
accordance with Section 8 (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential). In addition,
each of the parties hereto acknowledges that each of Barclays Capital Inc. and
Goldman, Sachs & Co. has been retained by the Company as financial advisor (in
such capacity, a “Financial Advisor”) to the Company in connection with the
Acquisition. Each of the parties hereto agrees to such retention, and further
agrees not to assert any claim it might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of either Financial Advisor, and on the other hand, our and
our affiliates’ relationships with you as described and referred to herein.

Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this
Section 8). Furthermore, you acknowledge that neither we nor any of our
affiliates have an obligation to use in connection with the Transactions, or to
furnish to you, confidential information obtained or that may be obtained by us
from any other person.

Please note that each Arranger and its affiliates do not provide tax, accounting
or legal advice.

 

10



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

9. Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER OR THE FEE LETTER IS HEREBY IRREVOCABLY WAIVED BY THE PARTIES
HERETO. THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT (I) THE
INTERPRETATION OF THE DEFINITION OF TARGET MATERIAL ADVERSE EFFECT AND WHETHER
OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED (II) THE DETERMINATION OF
THE ACCURACY OF ANY TARGET REPRESENTATIONS AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF YOU OR YOUR AFFILIATES HAVE THE RIGHT TO TERMINATE YOUR (OR
THEIR) OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, OR TO DECLINE TO CONSUMMATE
THE ACQUISITION PURSUANT TO THE ACQUISITION AGREEMENT AND (III) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF LAWS. Each of
the parties hereto hereby irrevocably (i) submits, for itself and its property,
to the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, and (b) the United States District Court for the Southern
District of New York, located in the Borough of Manhattan, and any appellate
court from any such court, in any action, suit, proceeding or claim arising out
of or relating to this Commitment Letter, the Fee Letter or the Transactions or
the performance of services contemplated hereunder or under the Fee Letter, or
for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or such Federal court, (ii) waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any action, suit, proceeding or claim arising out
of or relating to this Commitment Letter, the Fee Letter, the Transactions or
the performance of services contemplated hereunder or under the Fee Letter in
any such New York State or Federal court and (iii) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such action, suit, proceeding or claim in any such court. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York located
in the Borough of Manhattan or in the Supreme Court of the State of New York,
New York County.

This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.

The provisions of Sections 5, 8 and this Section 9 of this Commitment Letter
will survive any termination or completion of the arrangements contemplated by
this Commitment Letter or the Fee Letter, including without limitation whether
or not the Loan Documents are executed and delivered and whether or not the
Bridge Facility is made available or any loans under the Bridge Facility are
disbursed; provided, that the provisions of Section 5 shall be superseded (to
the extent covered thereby) by the terms of the Loan Documents upon execution
and delivery thereof by the parties thereto. You may terminate (on a pro rata
basis among the Commitment Parties) the Commitment Parties’ commitments
hereunder at any time, in whole or in part, subject to the provisions of the
proceeding sentence and your obligations pursuant to the Fee Letter.

 

11



--------------------------------------------------------------------------------

April 29, 2014

Exelon Corporation

 

10. Termination; Acceptance

Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the first to occur of (i) the consummation of the
Acquisition without the use of the Bridge Facility, (ii) the termination of the
Acquisition Agreement in accordance with its terms, (iii) the Effective Date and
(iv) July 29, 2015 (the “Commitment Termination Date”), unless the closing of
the Bridge Facility has been consummated on or before such date on the terms and
subject to the conditions set forth herein; provided, that, to the extent that
the Termination Date (as defined in the Acquisition Agreement) is extended in
accordance with Section 8.2(a) of the Acquisition Agreement (as in effect on the
date hereof), the Commitment Termination Date shall be automatically extended
(and the Company shall provide prompt written notice thereof to the Arrangers)
to the date that is the earlier of (a) such extended Commitment Termination Date
and (b) October 29, 2015.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

Each of the parties hereto agree that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Loan Documents by the parties hereto
in a manner consistent with this Commitment Letter, it being acknowledged and
agreed that the commitments provided hereunder by the Commitment Parties are
only subject to the conditions precedent set forth in Section 2 hereof and
Exhibit B.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter on or
before 9:00 a.m. New York City time on April 30, 2014 (the “Countersign Date”),
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between us. If not signed and returned as described in the preceding
sentence by the earlier of (i) the specified time on the Countersign Date and
(ii) the time of the public announcement (by you) of the Acquisition, this offer
will terminate on such earlier date.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

We look forward to working with you on this assignment.

 

Very truly yours, BARCLAYS BANK PLC By:  

/s/ Sydney G. Dennis

  Name:   Sydney G. Dennis   Title:   Director GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

  Authorized Signatory GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Authorized Signatory

Commitment Letter



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

EXELON CORPORATION

 

By:  

/s/ William A. Von Hoene

  Name: William A. Von Hoene   Title: Senior Executive Vice President

Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

Summary of Terms and Conditions of the Bridge Facility

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

Bridge Facility:

   A 364-day senior unsecured term loan facility (the “Bridge Facility”) in an
aggregate principal amount of $7.221 billion.

Borrower:

   Exelon Corporation (the “Company”).

Guarantor:

   None.

Transactions:

   The Borrower intends to (i) acquire (the “Acquisition”) all of the equity
interests of a company previously identified to the Commitment Parties and
codenamed Athena (the “Target”) pursuant to an Agreement and Plan of Merger to
be entered into by and among the Company, a wholly-owned domestic subsidiary of
the Company and the Target (the “Acquisition Agreement”), (ii) issue (or one of
its wholly-owned subsidiaries may issue) a combination of equity securities,
equity-linked securities and unsecured debt securities (the foregoing,
collectively, the “Securities”), and/or, to the extent Securities are not
issued, borrow under the Bridge Facility and (iii) pay fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”). The
transactions described in this paragraph are collectively referred to as the
“Transactions”.

Joint Bookrunners and Joint Lead Arrangers:

   Each of Barclays Bank PLC (“Barclays”) and Goldman Sachs Bank USA (“Goldman
Sachs”), will act as joint bookrunner and joint lead arranger (in such
capacities, the “Arrangers”) for the Bridge Facility and will perform the duties
customarily associated with such roles.

Administrative Agent:

   Barclays will act as sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and will perform the
duties customarily associated with such role.

Syndication Agent:

   Goldman Sachs will act as the sole and exclusive syndication agent for the
Bridge Facility (in such capacity, the “Syndication Agent”).

Lenders:

   Barclays, Goldman Sachs, GS Lending Partners and/or other banks, financial
institutions and institutional lenders selected by the Arrangers in consultation
with the Company (each, a “Lender” and, collectively, the “Lenders”).

Purpose/Use of Proceeds:

   The proceeds of the Bridge Facility will be used to fund, in part, the
Acquisition, including paying all Transaction Costs.

Availability:

   A single drawing may be made under the Bridge Facility on the Closing Date.

 

Exhibit A-1



--------------------------------------------------------------------------------

Effective Date:

   The date on which the Loan Documents are executed and delivered by the
parties thereto and the conditions to effectiveness thereof are satisfied or
waived (the “Effective Date”).

Closing Date:

   The date on or before the Commitment Expiration Date on which the Bridge
Facility is available to be borrowed subject to the conditions set forth herein
(the “Closing Date”). As used herein, “Commitment Expiration Date” means the
earliest to occur of (i) the consummation of the Acquisition without the use of
the Bridge Facility, (ii) the termination of the Acquisition Agreement in
accordance with its terms and (iii) July 29, 2015; provided, that, to the extent
that the Termination Date (as defined in the Acquisition Agreement) is extended
in accordance with Section 8.2(a) of the Acquisition Agreement (as in effect on
the date of the Commitment Letter), the Commitment Expiration Date shall be
automatically extended (and the Company shall provide prompt written notice
thereof to the Arrangers) to the date that is the earlier of (a) such extended
Commitment Expiration Date and (b) October 29, 2015.

Maturity:

   The maturity date (the “Maturity Date”) of the Bridge Facility will be the
date that is 364 days after the Closing Date.

Amortization:

   None. All loans outstanding under the Bridge Facility will be due and payable
on the Maturity Date.

Interest Rate:

   All amounts outstanding under the Bridge Facility will bear interest, at the
Company’s option, at a rate per annum equal to:   

(a) the Base Rate plus the Applicable Margin; or

  

(b) the reserve adjusted Eurodollar Rate plus the Applicable Margin.

   The “Applicable Margin” will be determined as of any date by reference to the
pricing grid contained in Annex I to this Exhibit A (the “Pricing Grid”).    As
used herein, (i) “Base Rate” means a fluctuating rate per annum equal to the
greatest of (x) the rate determined from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City, (y)
the Federal Funds effective rate plus  1⁄2 of 1.0% and (z) the one-month reserve
adjusted Eurodollar Rate plus 1.0% and (ii) “reserve adjusted Eurodollar Rate”
means a fluctuating rate per annum equal to (x) the rate per annum determined by
the Administrative Agent to be the offered rate for deposits in dollars with a
term equivalent to such elected interest period appearing on the page of the
Reuters Screen which displays an average of the London interbank offered rate
administered by the ICE Benchmark Administration (such page currently being the
LIBOR01 page) or (y) if the rate in clause (ii)(x) above does not appear on such
page or service or if such page or service is not available, the rate per annum

 

Exhibit A-2



--------------------------------------------------------------------------------

   determined by the Administrative Agent to be the offered rate for deposits in
dollars with a term equivalent to such elected interest period on such other
page or other service which displays an average of the London interbank offered
rate or (z) if the rates in clauses (ii)(x) and (ii)(y) are not available, the
rate per annum determined by the Administrative Agent to be the average offered
quotation rate by major banks in the London interbank market to the
Administrative Agent for deposits in dollars of principal amounts comparable to
the Eurodollar Rate loan for which the Eurodollar Rate is then being determined
with maturities comparable to such interest period, in each case as adjusted for
applicable reserve requirements.

Duration Fees:

   The Company will pay fees (the “Duration Fees”) for the ratable benefit of
the Lenders in amounts equal to the percentage as determined in accordance with
the grid below, of the principal amount of the loans under the Bridge Facility
outstanding at the close of business, New York City time, on each date set forth
in the grid below, payable on each such date:

 

Duration Fees

90 days after the

Closing Date

   180 days after the
Closing Date   270 days after the
Closing Date

0.50%

   0.75%   1.00%

 

Ticking Fee:

   The Company will pay a non-refundable ticking fee in amounts equal to the
Applicable Ticking Fee Rate per annum as determined in accordance with the
Pricing Grid on the daily average undrawn total commitments in respect of the
Bridge Facility, which fee will accrue beginning on the date of the execution of
the Loan Documents and through the earlier of (i) the date of termination of the
commitments and (ii) the Closing Date, payable quarterly in arrears and upon
termination of the commitments.

Default Interest:

   Upon the occurrence and during the continuance of any payment default,
interest on amounts not paid when due will accrue at a rate of 2.0% per annum
plus the rate applicable to Base Rate loans and will be payable on demand.

Interest Payments:

   Quarterly for loans bearing interest based upon the Base Rate; on the last
day of the applicable interest periods (which will be one, two, three or six
months) for loans bearing interest based upon the reserve adjusted Eurodollar
Rate (and at the end of every three months, in the case of interest periods
longer than three months); and upon each mandatory and voluntary prepayment on
the principal amount prepaid, in each case payable in arrears and computed on
the basis of a 360-day year with respect to loans bearing interest based upon
the reserve adjusted Eurodollar Rate and a 365/366-day year with respect to
loans bearing interest based upon clause (x) of the definition of Base Rate.

 

Exhibit A-3



--------------------------------------------------------------------------------

Funding Protection and Taxes:

   Customary for transactions of this type, including breakage, gross-up for tax
withholding, compensation for increased costs and compliance with capital
adequacy, liquidity requirements and other regulatory restrictions. It is
understood that (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law regardless of the date enacted,
adopted or issued. Voluntary Prepayments and Commitment Reductions:    The
Bridge Facility may be prepaid in whole or in part without premium or penalty
upon one business day’s (or, in the case of a prepayment of loans bearing
interest based upon the reserve adjusted Eurodollar Rate, three business days’)
prior written notice, subject to reimbursement of the Lenders’ breakage costs in
the case of a prepayment of loans bearing interest based upon the reserve
adjusted Eurodollar Rate prior to the last day of the applicable interest
period. Voluntary prepayments of the Bridge Facility may not be reborrowed.   
The Bridge Facility commitments may be terminated in whole or in part without
premium or penalty upon one business day’s prior written notice. Mandatory
Prepayments and Commitment Reductions:    The following amounts shall be applied
to prepay loans under the Bridge Facility (and, prior to the Closing Date, the
commitments with respect to the Bridge Facility, under the Commitment Letter or
the Loan Documents, shall be automatically and permanently reduced by such
amounts):   

1.      Incurrence of Indebtedness: An amount equal to 100.0% of the Net Cash
Proceeds received (including into escrow) from the incurrence of indebtedness
for borrowed money (including hybrid securities and debt securities convertible
to equity) by the Company or any of its subsidiaries (other than any Regulated
Subsidiary (as defined below)), other than Excluded Debt (as defined below),
payable no later than five business days following the date of receipt.

  

2.      Equity Offerings: An amount equal to 100.0% of (i) the Net Cash Proceeds
received (other than by any Regulated Subsidiary) from the issuance of any
common or preferred equity securities by the Company or any of its subsidiaries
other than Excluded Equity Issuances (as defined below), payable no later than
five business days following the date of receipt, and (ii) prior to the Closing
Date, the amount payable in the future to the Company or any of its subsidiaries
pursuant

 

Exhibit A-4



--------------------------------------------------------------------------------

  

to any equity forward contract entered into in connection with financing the
Acquisition (an “Equity Forward Contract”) shall be applied to reduce the
commitments under the Bridge Facility immediately upon such Equity Forward
Contract being executed and effective.

  

3.      Asset Sales; Insurance Proceeds: An amount equal to 100.0% of the Net
Cash Proceeds received from any Disposition of any property or assets of the
Company or any of its subsidiaries (other than any Regulated Subsidiary) after
the date of the Commitment Letter outside of the ordinary course of business (as
reasonably determined in good faith by the Company) other than any Excluded
Asset Sales, payable no later than five business days following the date of
receipt.

   “Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by the Company or
any of its subsidiaries, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any loss of or damage to,
or any condemnation or other taking of, any property.    “Excluded Asset Sale”
means (a) the Disposition of cash or cash equivalents or other assets classified
as current assets on the consolidated balance sheet of the Company, (b) the
sale, exchange or other Disposition of accounts or notes receivable in
connection with the compromise, settlement or collection and (c) the Disposition
of assets to the Company or any of its subsidiaries.    “Excluded Debt” means
(a) indebtedness incurred pursuant to the Bridge Facility, (b) indebtedness
between the Company and/or any of its subsidiaries, (c) commercial paper
financings, (d) any trade, seller or customer finance-related financing,
(e) indebtedness under the Existing Credit Agreement and other existing
revolving credit facilities of the Company or its subsidiaries, in each case
including any amendment, extension or replacement thereof and in each case
having an aggregate principal amount outstanding thereunder not in excess of the
respective existing commitments thereunder in effect on the date of the
Commitment Letter, (f) prior to the Closing Date, any refinancing with
indebtedness of Exelon Generation Company, LLC (“Generation”) of the Company’s
existing $1.35 billion notes due 2015, provided that prior thereto (I) the
Minimum Equity Issuance (as defined in the Fee Letter) shall have occurred and
(II) a Successful Syndication shall have occurred, (g) prior to the Closing
Date, replacements, amendments, extensions of debt of subsidiaries assumed
and/or acquired (but not incurred in contemplation thereof) in an acquisition
(other than the Acquisition) not earlier than 12 months prior to the scheduled
maturity thereof; provided, that prior thereto (in each case pursuant to this
clause (g)) (I) the Minimum Equity Issuance shall have occurred and (II) a
Successful Syndication

 

Exhibit A-5



--------------------------------------------------------------------------------

   shall have occurred, (h) prior to the Closing Date, (x) project financings
incurred by subsidiaries of Generation which are non-recourse to the Company or
Generation and (y) the incurrence of any other indebtedness, in an aggregate
principal amount for both clauses (x) and (y) of up to $750.0 million; provided
that the aggregate principal amount of any indebtedness incurred pursuant to
clause (y) above shall not exceed $100.0 million, provided, further that prior
thereto (in each case pursuant to this clause (h)) (I) the Minimum Equity
Issuance shall have occurred and (II) a Successful Syndication shall have
occurred, and (i) other extensions of credit under existing financings up to the
committed amounts thereof as of the date of the Commitment Letter (including
from the Department of Energy for solar financing).    “Excluded Equity
Issuances” means any equity issuances (a) pursuant to employee and other benefit
plans and stock purchase and dividend reinvestment plans established in the
ordinary course of business, (b) as direct consideration (and not proceeds of
such equity issuance) for any acquisition (other than the Acquisition),
divestiture or joint venture arrangement, provided that the Minimum Equity
Issuance shall have occurred prior thereto, (c) to the Company or any of its
subsidiaries and (d) prior to the Closing Date, up to $1.0 billion in the
aggregate (including any Net Cash Proceeds received in connection with, but in
excess of, the Minimum Equity Issuance), provided that (in the case of this
clause (d)) prior thereto (I) the Minimum Equity Issuance shall have occurred
and (II) a Successful Syndication shall have occurred.    “Net Cash Proceeds”
means:    (a) with respect to any Disposition, the aggregate amount of all cash
(which term, for the purpose of this definition, shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such Disposition, including property insurance or condemnation
proceeds paid on account of any loss of any property or assets, net of (1) all
reasonable attorneys’ fees, accountants’ fees, brokerage, consultant and other
customary fees and commissions, title and recording tax expenses and other
reasonable fees and expenses incurred in connection therewith, (2) all taxes
paid or reasonably estimated to be payable as a result thereof, (3) all payments
made, and all installment payments required to be made, with respect to any
obligation (A) that is secured by any assets subject to such Disposition, in
accordance with the terms of any lien upon such assets, or (B) that must by its
terms, or in order to obtain a necessary consent to such Disposition, or by
applicable law, be repaid out of the proceeds from such Disposition, (4) all
distributions and other payments required to be made to minority interest
holders in subsidiaries or joint ventures as a result of such Disposition, or to
any other Person (other than the Company or any of

 

Exhibit A-6



--------------------------------------------------------------------------------

   its subsidiaries) owning a beneficial interest in the assets disposed of in
such Disposition, and (5) the amount of any reserves established by the Company
or any of its subsidiaries in accordance with GAAP to fund purchase price or
similar adjustments, indemnities or liabilities, contingent or otherwise,
reasonably estimated to be payable in connection with such Disposition (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), provided that such
Net Cash Proceeds of Dispositions shall not include (x) insurance and
condemnation proceeds to the extent reinvested (or committed to be reinvested)
in other assets used or useful in the business of the Company or any of its
subsidiaries (including any investments and acquisitions), or to repair or
replace the relevant damaged or destroyed assets (provided that no net cash
proceeds calculated in accordance with this clause (x) realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $10.0 million), and (y) after (I) the
Minimum Equity Issuance has occurred, (II) a Successful Syndication shall have
occurred and (III) not less than $1.0 billion of Net Cash Proceeds from
Dispositions shall have been applied to reduce commitments under the Bridge
Facility, proceeds of any Disposition (other than as referred to in clause (x))
received prior to the Closing Date to the extent reinvested (or committed to be
reinvested) in other assets used or useful in the business of the Company or any
of its subsidiaries (including any investments and acquisitions) within 9 months
of receipt of such proceeds or, if so committed within such period, reinvested
within 3 months thereafter (provided, that no net cash proceeds calculated in
accordance with the foregoing clause (y) realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds unless such
net cash proceeds shall exceed $10.0 million); and    (b) with respect to any
equity issuance or debt incurrence, the aggregate amount of all cash proceeds
actually received in respect of such equity issuance or debt incurrence, net of
reasonable fees, expenses, costs, underwriting discounts and commissions
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof.    “Regulated Subsidiary” means the following
subsidiaries of the Company (including, following the Closing Date, the
applicable similarly regulated subsidiaries of the Target): Commonwealth Edison
Company, PECO Energy Company, Baltimore Gas and Electric Company, Atlantic City
Electric Company, Delmarva Power & Light Company and Potomac Electric Power
Company.    In addition, the commitments under the Bridge Facility shall be
automatically reduced by the principal amount of commitments obtained by the
Company or any of its subsidiaries (other than a Regulated Subsidiary) entering
into any committed but unfunded term loan or similar credit facility for the
stated purpose of financing the Acquisition, to the extent that the conditions
to availability thereunder are no more restrictive than the conditions to
availability of the Bridge Facility.   

 

Exhibit A-7



--------------------------------------------------------------------------------

   All mandatory prepayments will be applied without penalty or premium (except
for breakage costs, if any) and will be applied pro rata to loans outstanding
under the Bridge Facility.

Documentation:

   The Loan Documents will be substantially similar to the Credit Agreement
dated as of March 23, 2011, as restated as of December 21, 2011 and amended as
of August 10, 2013, entered into among the Company, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other financial institutions party thereto (as
in effect on the date hereof, the “Existing Credit Agreement”) and only with
modifications consistent with this Exhibit A (as may be modified in accordance
with the flex provisions of the Fee Letter) or that are otherwise mutually and
reasonably agreed by the Company and the Arrangers. The Loan Documents will
contain only those representations and warranties, affirmative, negative and
financial covenants, mandatory prepayments and commitment reductions and events
of default expressly set forth in the Commitment Letter, including this Exhibit
A. For purposes hereof, the words “substantially similar to” the Existing Credit
Agreement and words of similar import mean substantially the same as the
Existing Credit Agreement with modifications only (a) as are necessary to
reflect the other terms specifically set forth in this Commitment Letter
(including the nature of the Bridge Facility as a bridge facility), (b) to
reflect any changes in law or accounting standards (or in the interpretation
thereof) since the date of the Existing Credit Agreement as reasonably agreed by
the Company and the Administrative Agent and (c) to reflect the operational or
administrative requirements of the Administrative Agent, as reasonably agreed
between the Borrower and the Administrative Agent.

Representations and Warranties:

   The Bridge Facility will contain the following representations and warranties
by the Company, which shall be substantially similar to the representations and
warranties contained in the Existing Credit Agreement to be made on the date of
the Loan Documents and on the Closing Date: organization, requisite power and
authority, qualification; due authorization; no conflict; governmental consents;
binding obligation; historical financial statements; no material adverse change;
adverse proceedings, etc.; margin stock; status under Investment Company Act;
and also (in each case on terms to be reasonably agreed by the Company and the
Arrangers) compliance with Patriot Act, OFAC, FCPA, other anti-terrorism laws
and anti-money laundering laws, solvency, and accuracy of disclosure.

 

Exhibit A-8



--------------------------------------------------------------------------------

Covenants:

   The Bridge Facility will contain the following affirmative, negative and
financial covenants by the Company, which shall be substantially similar to the
covenants contained in the Existing Credit Agreement:

   Affirmative covenants: Material compliance with laws (including environmental
laws); payment of taxes; maintenance of insurance; maintenance of existence;
inspections; maintenance of books and records; maintenance of properties; use of
proceeds; and delivery of financial statements and other reports.    Negative
covenants: Certain restrictions on liens; fundamental changes; asset sales;
change of business; capital structure; restrictive agreements.    Financial
covenant: Permit the minimum Interest Coverage Ratio as of the last day of any
fiscal quarter to be less than 2.50:1.00.

Events of Default:

   The Bridge Facility will include the following events of default (and, as
appropriate, grace periods), which shall be substantially similar to the events
of default contained in the Existing Credit Agreement: failure to make principal
payments when due and failure to pay interest, fees and other amounts within
three business days of due date; cross-default to payment defaults on
indebtedness with principal aggregating $100.0 million or more, or to other
events if the effect is to accelerate or permit acceleration of such debt;
noncompliance with covenants (with notice and cure periods substantially similar
to the Existing Credit Agreement); representations and warranties materially
incorrect when made or deemed made; bankruptcy/insolvency; unsatisfied judgments
or orders in excess of $100.0 million not covered by insurance within 30-day
grace period; and ERISA.    Without limiting (and subject to) the conditions set
forth in Section 2 of the Commitment Letter and in Exhibit B thereto, the
occurrence of an event of default (other than with respect to a payment or
bankruptcy event of default) shall not entitle the Lenders to terminate the
Commitments. The acceleration of the Bridge Loans shall be permitted at any time
after they have been funded only to the extent that an event of default is
outstanding and continuing at such time.

Conditions Precedent to Borrowing:

   The several obligation of each Lender to make, or cause an affiliate to make,
loans under the Bridge Facility on the Closing Date will be subject only to the
conditions set forth in Section 2 of the Commitment Letter and in Exhibit B
thereto.

Assignments and Participations:

   The Lenders may assign (other than to natural persons, the Company or its
subsidiaries) all of their loans and commitments under the Bridge Facility, or a
part of their loans and commitments in an amount of not less than $5.0 million,
to an Eligible Assignee (as defined in the Existing Credit Agreement) (provided
that (a) approved funds of Lenders shall also be “Eligible Assignees” and (b)
clause (A) of the second proviso of such definition (regarding the credit rating
and combined capital and surplus of an Eligible Assignee) shall only be

 

Exhibit A-9



--------------------------------------------------------------------------------

   applicable in respect of any assignments made during the period following the
occurrence of a Successful Syndication until the funding of the loans under the
Bridge Facility on the Closing Date), in each case, which are reasonably
acceptable to the Administrative Agent and (unless any event of default is
continuing) the Company; provided that such assignee shall be deemed reasonably
acceptable to the Company if (i) the Company does not otherwise reject such
assignee within 10 business days of the date on which written request for
approval is received by the Borrower and (ii) such assignment is made by the
Arrangers in accordance with the syndication provisions of the Commitment
Letter; provided, further, that assignments made to another Lender, an approved
fund of a Lender, an affiliate of a Lender or of an Agent will not be subject to
the above consent requirements. The Lenders will also have the right to sell
participations (other than to natural persons, the Company or its subsidiaries),
subject only to customary limitations on voting rights, in their respective
shares of the Bridge Facility. Amendments and Required Lenders:    No amendment,
modification, termination or waiver of any provision of the Loan Documents will
be effective without the written approval of Lenders holding more than 50.0% of
the aggregate amount of loans and commitments outstanding under the Bridge
Facility (collectively, the “Required Lenders”), except that the consent of each
Lender will be required with respect to certain matters relating to principal,
fees and interest rates, payment dates and maturity, pro rata payment and
sharing provisions, waiver of conditions precedent and amendment provisions and
the definition of Required Lender, in a manner substantially similar to the
Existing Credit Agreement.

Indemnity and Expenses:

   The Bridge Facility will provide customary and appropriate provisions
relating to indemnity and related matters in a form substantially similar to the
Existing Credit Agreement. The Company will also pay (i) reasonable and
documented out-of-pocket expenses of the Arrangers and the Agents associated
with the syndication of the Bridge Facility, (ii) reasonable and documented
out-of-pocket expenses of the Administrative Agent associated with the
preparation, negotiation, execution, delivery and administration of the Loan
Documents and any amendment or waiver with respect thereto (including, in the
case of clauses (i) and (ii) the reasonable fees, disbursements and other
charges of (x) one counsel plus one specialist counsel in any applicable
specialty and, solely in the case of an actual or potential conflict of
interest, of one additional counsel and if reasonable and necessary, one local
counsel plus one specialist counsel in, respectively each jurisdiction or
applicable specialty to the affected indemnified person (y) and the charges of
electronic loan administration platforms) and (iii) all reasonable and
documented out-of-pocket expenses of the Arrangers, the Agents and the Lenders
(including the reasonable fees, disbursements and other charges of one counsel
plus one specialist counsel in any applicable specialty and, solely in the case
of an actual or potential conflict of interest, of one

 

Exhibit A-10



--------------------------------------------------------------------------------

   additional counsel and if reasonable and necessary, one local counsel plus
one specialist counsel in, respectively each jurisdiction or applicable
specialty to the affected indemnified person) in connection with the enforcement
of the Loan Documents or in any bankruptcy case or insolvency proceeding.

Governing Law and Jurisdiction:

   The Bridge Facility will provide that the Company will submit to the
exclusive jurisdiction and venue of the federal and state courts of the County
and State of New York and will waive any right to trial by jury. New York law
will govern the Loan Documents; provided that the laws of the State of Delaware
will govern (i) whether a Target Material Adverse Effect has occurred, (ii)
compliance with any Target Representations and (iii) whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement.
Counsel to the Arrangers and the Administrative Agent:    Weil, Gotshal & Manges
LLP.

 

Exhibit A-11



--------------------------------------------------------------------------------

Annex I to Exhibit A

Bridge Facility Pricing Grid

“Applicable Margin” and “Applicable Ticking Fee Rate” means (as applicable), as
of any date of determination, the percentage per annum set forth below under the
applicable type of loan opposite the applicable Debt Ratings of the Company from
S&P, Moody’s and Fitch, in each case, with a stable or better outlook:

 

     Applicable Margin      Applicable
Ticking
Fee Rate        Closing Date through
89 days after Closing
Date      90 days after Closing
Date through 179
days after Closing
Date      180 days after
Closing Date through
269 days after
Closing Date      270 days after
Closing Date and
thereafter     

Company’s Debt Ratings

(S&P, Moody’s or Fitch)

   Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans     

Rating Level 1: ³ A-/A3/A-

     12.5 bps         112.5 bps         37.5 bps         137.5 bps        
62.5 bps         162.5 bps         87.5 bps         187.5 bps         12.5 bps
  

Rating Level 2: BBB+/Baa1/BBB+

     25 bps         125 bps         50 bps         150 bps         75 bps      
  175 bps         100 bps         200 bps         17.5 bps   

Rating Level 3: BBB/Baa2/BBB

     50 bps         150 bps         75 bps         175 bps         100 bps      
  200 bps         125 bps         225 bps         22.5 bps   

Rating Level 4: BBB-/Baa3/BBB-

     75 bps         175 bps         100 bps         200 bps         125 bps   
     225 bps         150 bps         250 bps         27.5 bps   

Rating Level 5: < BB+/Ba1/BB+

     100 bps         200 bps         125 bps         225 bps         150 bps   
     250 bps         175 bps         275 bps         35.0 bps   

For the purposes of the foregoing (and subject to the last paragraph hereof):

“Debt Rating” means, as of any date of determination, the Fitch Rating, the
Moody’s Rating or the S&P Rating.

“Fitch” means Fitch, Inc.

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Company’s senior unsecured long—term public debt securities
without third—party credit enhancement.

“Moody’s” means Moody’s Investors Service, Inc.

 

Annex I to Exhibit A-1



--------------------------------------------------------------------------------

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long—term public debt
securities without third—party credit enhancement.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long—term public debt securities
without third—party credit enhancement.

For purposes of the foregoing, (a) at any time that Debt Ratings are available
from each of S&P, Moody’s and Fitch and there is a split among such Debt
Ratings, then (i) if any two of such Debt Ratings are in the same level, such
level shall apply or (ii) if each of such Debt Ratings is in a different level,
the level that is the middle level shall apply and (b) at any time that Debt
Ratings are available only from any two of S&P, Moody’s and Fitch and there is a
split in such Debt Ratings, then the higher of such Debt Ratings shall apply,
unless there is a split in Debt Ratings of more than one level, in which case
the level that is one level higher than the lower Debt Rating shall apply. The
Debt Ratings shall be determined from the most recent public announcement of any
changes in the Debt Ratings. If the rating system of S&P, Moody’s or Fitch shall
change, the Company and the Administrative Agent shall negotiate in good faith
to amend the definition of “Debt Rating” to reflect such changed rating system
and, pending the effectiveness of such amendment (which shall require the
approval of the Majority Lenders), the Debt Rating shall be determined by
reference to the rating most recently in effect prior to such change. If the
Company has no Fitch Rating, no Moody’s Rating and no S&P Rating, Rating Level 5
shall apply.

 

Annex I to Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

Summary of Conditions Precedent to the Bridge Facility

 

1. Concurrent Transactions. The terms of the Acquisition Agreement (including
all exhibits, schedules, annexes and other attachments thereto) and all related
documents shall be reasonably satisfactory to the Arrangers (it being agreed
that the execution draft of the Acquisition Agreement dated April 29, 2014
provided to the Arrangers immediately prior to their execution of the Commitment
Letter is reasonably satisfactory to the Arrangers). The Acquisition shall have
been consummated or will be consummated substantially concurrently with the
funding under the Bridge Facility in accordance with the Acquisition Agreement;
provided that no amendment, modification or waiver of any term thereof or any
condition to consummate the Acquisition thereunder, or consent or request by the
Company or any of its subsidiaries (other than any such amendment, modification,
waiver, consent or request that is not materially adverse to any interest of the
Lenders) shall be made or granted, as the case may be, without the prior written
consent of each of the Arrangers.

 

2. Financial Statements. The Arrangers shall have received (i) audited
consolidated balance sheets and related audited consolidated statements of
operations, cash flows and shareholders’ equity of each of the Company and the
Target for each of the three fiscal years ending more than 60 days prior to the
Closing Date, (ii) unaudited consolidated balance sheets and related audited
consolidated statements of operations and cash flows for each fiscal quarter
(other than the fourth fiscal quarter) of each of the Company and the Target
ending after the latest fiscal year for which financial statements have been
delivered under clause (i) for each of the Company and the Target, as
applicable, and more than 40 days prior to the Closing Date (including for the
elapsed six and nine month interim periods) and for the corresponding periods of
the prior fiscal year, all of which shall have been reviewed by the independent
accountants for the Company and the Target (as applicable) as provided in
Statement on Auditing Standards No. 100, (iii) audited and unaudited financial
statements for all recent, probable or pending acquisitions (other than the
Target), if any, and (iv) customary pro forma financial statements, in each case
meeting the requirements of Regulation S-X for Form S-3 registration statements
and, in the case of clauses (iii) and (iv), only to the extent the Company will
be required to file such financial statements pursuant to Item 9.01(a) of Form
8-K and Rule 3-05 and Article 11, as applicable, of Regulation S-X. Each
Arranger hereby acknowledges that the Company’s or the Target’s public filing
with the Securities and Exchange Commission of any required audited financial
statements on Form 10-K or required unaudited financial statements on Form 10-Q,
in each case, will satisfy the requirements under clauses (i) or (ii) as
applicable, of this paragraph.

 

3.

Marketing Period. (i) The Financial Institutions and the Arrangers shall have
received a customary prospectus, offering memorandum or similar document and
other presentation materials (collectively, the “Marketing Materials”) suitable
for use in a customary “road show” relating to the placing or selling of the
Securities, including audited and unaudited financial statements of the Company
and the Target, as applicable, pro forma financial statements and other
financial data of the type and form customarily included in offering memoranda,
prospectuses and similar documents (including as referred to in paragraph 2 of
this Exhibit B), prepared in accordance with Regulation S-X and Regulation S-K
under the Securities Act of 1933, as amended, as well as drafts of customary
comfort letters by auditors of the Company, which such auditors are prepared to
issue upon completion of customary procedures, and the Company shall have used
commercially reasonable efforts to deliver a draft of a customary comfort letter
by auditors of the Target, which such auditor is prepared to issue upon
completion of customary procedures, and (ii) the Company shall have used
commercially reasonable efforts

 

Exhibit B-1



--------------------------------------------------------------------------------

  to make available appropriate officers, representatives and advisors of the
Company for the “road show” referred to in clause (i), in the case of each of
the foregoing by a date sufficient to afford the Arrangers a period of at least
15 consecutive business days following the receipt of the Marketing Materials to
place the Securities prior to the Closing Date; provided that such period will
not include any date from and including July 4, 2014 through and including
July 6, 2014, from an including August 15, 2014 through and including
September 1, 2014, from and including November 27, 2014 through and including
November 30, 2014 and December 24, 2014 through and including January 5, 2014.

 

4. Syndication Period. The Arrangers shall have received the Information
Memorandum and the Lender Presentation by a date sufficient to afford the
Arrangers a period of at least 30 consecutive days following the receipt thereof
to syndicate the Bridge Facility prior to the Closing Date; provided that such
period will not include any date from and including July 4, 2014 through and
including July 6, 2014, from an including August 15, 2014 through and including
September 1, 2014, from and including November 27, 2014 through and including
November 30, 2014 and December 24, 2014 through and including January 5, 2014.

 

5. Definitive Documents; Customary Closing Conditions. Loan Documents
substantially consistent with the terms set forth in this Commitment Letter
shall have been executed and delivered by the Company. The Company shall have
complied with each of the following closing conditions: (i) the delivery of
customary legal opinions from the General Counsel of the Borrower and Kirkland &
Ellis LLP, as special counsel to the Borrower, in form and substance reasonably
acceptable to the Borrower and the Administrative Agent; (ii) the delivery of
customary resolutions and secretary’s certificates relating to the organization,
existence and good standing of the Borrower and the authorization of the Loan
Documents and a customary certificate that certifies that the condition
precedent set forth in paragraph 1 of this Exhibit B has been satisfied;
(iii) the delivery of a customary borrowing notice; (iv) payment of fees and, to
the extent invoiced at least three days prior to the Closing Date, expenses
payable to the Arrangers, the Administrative Agent or the Lenders to the extent
required by the Fee Letter or the Loan Documents to be paid on or prior to the
Closing Date; (v) the delivery of a solvency certificate from the chief
financial officer of the Company in the form of Annex I to Exhibit B certifying
the solvency of the Company and its subsidiaries on a consolidated basis after
giving effect to the Transactions; and (vi) the Administrative Agent shall have
received at least 3 business days prior to the Closing Date all documentation
and other information reasonably requested by the Administrative Agent (or any
Lender through the Administrative Agent) in writing at least 10 days prior to
the Closing Date that is required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

6. No Default/Accuracy of Certain Representations and Warranties. (i) There
shall exist no default (except with respect to Section 6.01(d) referred to
below) or event of default under the Loan Documents corresponding to the
following provisions of the Existing Credit Agreement at the time of, and prior
to giving effect to the making of the loans under the Bridge Facility on the
Closing Date: Sections 6.01(a), (c) (solely with respect to Section 5.02
(Negative Covenants) other than Section 5.02(c) (Interest Coverage Ratio)),
(d) and (e); and (ii) the Target Representations and the Specified
Representations shall be true and correct in all material respects (except the
Target Representations and Specified Representations that are qualified by
materiality, which shall be true and correct), in each case at the time of, and
immediately after giving effect to, the making of the loans under the Bridge
Facility on the Closing Date.

 

Exhibit B-2



--------------------------------------------------------------------------------

Annex I to Exhibit B

Form of Solvency Certificate

SOLVENCY CERTIFICATE

of

EXELON CORPORATION

AND ITS SUBSIDIARIES

Pursuant to Section [•] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of
Exelon Corporation (the “Company”), and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Company and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Company and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Company, on behalf of the
Company, and not individually, as of the date first stated above.

 

EXELON CORPORATION By:  

 

Name: Title: